  Case 2:21-cr-00071-JNR Document 68 Filed 04/21/21 Page 1 of 2 PageID: 363




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA

              v.                                 Criminal No. 21-71

WILLIAM KAETZ

                       GOVERNMENT’S STATUS REPORT

       And now comes the United States of America, by its attorneys Stephen R.

Kaufman, Acting United States Attorney for the Western District of Pennsylvania,

and Tonya Sulia Goodman and Cindy K. Chung, Assistant United States

Attorneys for said District and, pursuant to this Court’s Order (ECF No. 64),

hereby submits the following.

      1.     On April 8, 2021, the parties appeared before the Court for a video

status conference to address several pretrial issues. In particular, the Court

sought the parties’ positions with respect to two trial-related issues: (1) a transfer

of venue from the District of New Jersey to the Western District of Pennsylvania;

and (2) proceeding via a nonjury trial.

      2.     On April 21, 2021, the Defendant filed a Motion to Transfer Venue.

(ECF No. 67.) Given the arguments set forth in the Defendant’s motion, and

consistent with Federal Rule of Criminal Procedure 21, the Government has no

opposition to the Defendant’s motion.

      3.     The Defendant has not yet filed a written waiver of his right to a jury

trial, as required pursuant to Federal Rule of Criminal Procedure Rule 23.

However, should the Defendant file a knowing and voluntary written waiver of
  Case 2:21-cr-00071-JNR Document 68 Filed 04/21/21 Page 2 of 2 PageID: 364




his right to proceed by jury trial, consistent with Federal Rule of Criminal

Procedure 23(a)(2), the government hereby consents to proceeding via a nonjury

trial.


                                   Respectfully submitted,

                                   STEPHEN R. KAUFMAN
                                   Acting United States Attorney


                                   s/Tonya Sulia Goodman
                                   TONYA SULIA GOODMAN
                                   Assistant United States Attorney
                                   U.S. Attorney’s Office
                                   Tonya.goodman@usdoj.gov
                                   PA ID No. 204724
                                   Acting Under Authority Conferred by 28
                                   U.S.C. § 515



                                   s/Cindy K. Chung
                                   CINDY K. CHUNG
                                   Assistant United States Attorney
                                   U.S. Attorney’s Office
                                   Cindy.Chung2@usdoj.gov
                                   PA ID No. 317227
                                   Acting Under Authority Conferred by 28
                                   U.S.C. § 515




                                      2
